IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20064
                         Summary Calendar



C. ELIJAH HAKEEM MUHAMMAD,
also known as Christopher Hijrah Mitchell,

                                         Plaintiff-Appellant,

versus

BUREAU OF PRISONS; ET AL.,

                                         Defendants,

BUREAU OF PRISONS; R. THOMPSON,
SCRO Regional Director; N. H. ADLER,
Warden; A.W. OUTLAW; MR. SMITH; K. SANDERS;
E. BENGSTON, Lieutenant; K. JOHNSON;
H. L. FRANKLIN, sued in their individual
and official capacities,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2310
                       --------------------
                         October 16, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     C. Elijah Hakeem Muhammad, also known as Christopher Hijrah

Mitchell (“Muhammad”), federal prisoner #02791-088, appeals the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20064
                                -2-

summary-judgment dismissal of his Bivens** action against the

United States Bureau of Prisons and several of its employees.    A

grant of summary judgment is reviewed de novo and will be upheld

if the pleadings and the evidence show that there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.   FED. R. CIV. P. 56(c) and (e);

Resolution Trust Corp. v. Sharif-Munir-Davidson Dev. Corp., 992

F.2d 1398, 1401 (5th Cir. 1993).

     The district court’s judgment gave several alternative

grounds for dismissal, including that Muhammad had not exhausted

his administrative remedies, as is required by 42 U.S.C.

§ 1977e(a).   Regarding exhaustion, Muhammad contends that he was

deliberately denied the ability to exhaust his administrative

remedies, that there were no adequate administrative remedies

immediately available to him, and that he should not be required

to exhaust because exhaustion discourages litigants with

legitimate claims.

     The record on appeal, including the postjudgment pleadings

submitted by Muhammad, establishes that he did not exhaust his

administrative remedies prior to filing suit, as is required by

42 U.S.C. § 1997e(a); see Booth v. Churner, 532 U.S. 731, 739-41

& n.6 (2001).   Muhammad has not shown that he qualifies for any

of the narrow exceptions to the exhaustion requirement.    See



     **
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                          No. 02-20064
                               -3-

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998).   Given

the lack of exhaustion, review of the other grounds given for the

district court’s dismissal is unnecessary.   The district court’s

judgment is AFFIRMED.